DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record discloses the entirety of “a main body adapted to mount to a wall of the reservoir, wherein the main 5body has a central chamber defining an outer radial seat, wherein the main body has a positive-pressure port at a center axis with an inner radial seat, and wherein the main body has a negative-pressure port comprising an internal passage spanning the outer radial seat; 
a sealing disk having an anchor body retained in the central chamber and a 10flexible diaphragm biased against the outer radial seat, wherein the anchor body defines an axial passage coupling the central chamber to an ambient pressure of an atmosphere outside the reservoir; and 
a sealing ball biased against the inner radial seat; 
wherein when a pressure inside the reservoir exceeds the ambient pressure 15by a positive-pressure threshold, then the sealing ball is lifted off the inner radial seat to exhaust a gas through the positive-pressure port and the axial passage to the atmosphere; and 
wherein when the pressure inside the reservoir is below the ambient pressure by a negative-pressure threshold, then the diaphragm is lifted off the outer 20radial seat to intake a gas from the atmosphere into the reservoir through the axial passage, the internal passage, and the negative-pressure port”.
Analogously in claim 12, none of the prior art of record discloses the entirety of “a main body adapted to mount to a wall of the reservoir, wherein the main body has a central chamber defining an outer radial seat, wherein the main body has a positive-pressure port at a center axis with an inner radial seat, and wherein the main body has a negative-pressure port comprising an internal passage spanning the outer radial seat; 
10a sealing disk having an anchor body retained in the central chamber and a flexible diaphragm biased against the outer radial seat, wherein the anchor body defines an axial passage coupling the central chamber to an ambient pressure of the exterior space; and 
a sealing ball biased against the inner radial seat; 
15wherein when a pressure in the interior space exceeds the ambient pressure by a positive-pressure threshold, then the sealing ball is lifted off the inner radial seat to exhaust a gas through the positive-pressure port and the axial passage to the exterior space; and 
wherein when the pressure in the interior space is below the ambient 20pressure by a negative-pressure threshold, then the diaphragm is lifted off the outer radial seat to intake a gas from the atmosphere into the interior space through the axial passage, the internal passage, and the negative-pressure port.”
	The closest prior art of record regarding the above claims is Reinicke (US RE31121). Reinicke discloses a two-way check valve array comprising an inner ball check valve 70 that is oriented to regulate flow leaving a reservoir 35 to an outmost port 11 (see FIG 5) and an outer diaphragm check valve 42 that is oriented to regulate flow entering the reservoir 35 from an outmost port 11 (see FIG 6). This is functionally similar, but nevertheless Reinicke does not read on the claimed apparatus, in particular all of 
“wherein the main body has a central chamber defining an outer radial seat, wherein the main body has a positive-pressure port at a center axis with an inner radial seat, and wherein the main body has a negative-pressure port comprising an internal passage spanning the outer radial seat; 
10a sealing disk having an anchor body retained in the central chamber and a flexible diaphragm biased against the outer radial seat, wherein the anchor body defines an axial passage coupling the central chamber to an ambient pressure of the [exterior space/atmosphere outside the reservoir]…”.
No prior remedies the deficiencies of Reinicke, and therefore claims 1 and 12 are non-obvious. Claims 2-11 and 13-20 are also allowed by virtue of their dependency on claims 1 and 12.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conrad et al (US 6217635), Treat (US 6726059), Heyland (US 4317467), and Rutan et al (US 4561559) are prior art similar to the applicant’s invention. Commonly owned US 11191943 is not valid prior art but is relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753